UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1744



CONSOLIDATION COAL COMPANY,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
VELMA L. KIRK, widow and executrix of the
estate of Robert L. Kirk, Sr.,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-401-BLA)


Submitted:   November 26, 2003          Decided:    December 23, 2003


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY, P.L.L.C., Morgantown, West
Virginia, for Petitioner. Robert F. Cohen, Jr., COHEN, ABATE &
COHEN, L.C., Morgantown, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Consolidation Coal Company seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

award of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).     Our review of the record discloses that the Board’s

decision    is   based    upon   substantial   evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.     See Consolidation Coal Co. v. Dir., Office of Workers’

Comp. Programs, No. 02-401-BLA (BRB Apr. 18, 2003).             We dispense

with     oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     AFFIRMED




                                      2